Citation Nr: 0705275	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.   Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1968 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Right ear hearing loss for VA disability purposes is not 
demonstrated.

2.  Left ear hearing loss was not manifested during the 
veteran's active service, and sensorineural left ear hearing 
loss as an organic disease of the nervous system was not 
manifested either in service or to a compensable degree 
within one year after his separation from service.  The 
veteran has not presented competent medical evidence of a 
nexus between any current left ear hearing loss and service. 

3.  Tinnitus was not manifested during the veteran's active 
service, and tinnitus as an organic disease of the nervous 
system was not manifested either in service or within one 
year after his separation from service.  The veteran has not 
presented competent medical evidence of a nexus between any 
current tinnitus and service.

4.  The veteran served in combat in the Republic of Vietnam.

5.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.  

6.  There is no evidence of a current skin disorder.



CONCLUSIONS OF LAW

1.  The veteran does not have present right ear hearing loss 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.385 
(2006).

2.  Left ear hearing loss was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A skin disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service secondary to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In letters dated in January 2004 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a September 
2005 SSOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) are completely 
negative for complaints, findings or treatment suggestive of 
hearing loss, tinnitus or a skin disorder,.  At separation in 
December 1971, he denied any history of hearing loss, or skin 
diseases.  Clinical evaluation of the ears and skin were both 
normal.  An audiogram revealed pure tone thresholds for the 
right ear were 20, 15, 10, and 10 decibels at 500, 1000, 
2000, and 4000 hertz (Hz), respectively, and for the left ear 
at the same frequencies were 20, 25, 10, and 10 decibels.  

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.

There are essentially no pertinent clinical records 
associated with the claims file until a private audiological 
examination in June 2003.  The report includes an 
uninterpreted graphic representation of audiometric data, 
which the Board is unable interpret.  This report does not 
otherwise conform to VA's requirements for evaluating hearing 
impairment, in that it appears to be devoid of a controlled 
speech discrimination test (Maryland CNC).  The results of an 
otoscopy showed a clear left ear canal.  The right ear canal 
was completely occluded with ear wax.  Pure tone testing 
revealed mild sensorineural hearing loss in the left ear and 
moderate conductive hearing loss in the right ear.  Word 
recognition scores were excellent.  A tympanogram in the 
right ear was flat with low volume, consistent with wax 
occlusion.  The tympanogram in the left ear was normal.  

At a January 2004 Agent Orange Registry examination, the 
veteran did not have any skin complaints, but did complain of 
decreased hearing and tinnitus.  Examination of the ears 
revealed waxy canals.  There was no evidence of skin rashes 
or scarring.  

During a VA audiological examination dated in May 2004, the 
examiner reviewed the veteran's claims file in its entirety, 
took a detailed history of his military service, and noted 
his post-service symptoms and complaints.  The examiner noted 
that during in-service hearing tests in July 1967 and July 
1968 the veteran's hearing was normal.  A third hearing test 
performed in December 1971, less than three months prior to 
the veteran's discharge from service, showed normal hearing 
including a threshold at 4000 Hz of 10 decibels for both 
ears.  The examiner also referred to the results of the 
private audiometric testing performed in June 2003.  However, 
the results of that testing were invalid as a test of the 
veteran's true hearing thresholds because, as noted in the 
report, he had cerumen impaction of the right ear.  

The veteran's chief complaints were of difficulty hearing 
conversation, the need to have the television and radio 
louder than other people, and difficulty hearing over the 
telephone, particularly in teleconferencing.  He stated that 
while he was in the Army he was exposed to loud noise as a 
passenger in helicopters and fixed-wing aircraft.  He also 
reported loud noise from firing the M-16 rifle and other 
types of weapons fire, including artillery, and that he did 
not have any hearing protection.  He said he has not been 
exposed to post-service noise either in his employment or in 
his recreation.  The veteran reported that the tinnitus began 
in Vietnam in 1970, and described it as a high pitched sound, 
which occurred once every two or three months lasting for 
less than a minute.  

An audiogram revealed pure tone thresholds for the right ear 
were 20, 30, 20, 20, and 35 decibels at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 30, 30, 20, 25, and 35 decibels.  
Speech recognition scores on the Maryland CNC wordlist was 
100 for the right ear and 96 percent for the left ear.  The 
test results indicated no significant air/bone gaps and were 
consistent with the hearing loss being of sensorineural 
origin.  The tympanograms for both ears were within normal 
limits.  Acoustic reflexes could not be elicited for either 
ear.  Speech recognition ability was good bilaterally.  The 
present test results indicated the veteran may experience 
difficulty hearing speech particular in adverse listening 
situations such as those where the speaker's face could not 
be seen or those with competing back ground noise.  

The results were summarized as normal hearing in the right 
ear by VA definition, and mild sensorineural hearing loss in 
the left ear.  The results were consistent with the hearing 
loss being of cochlear origin with no indication of a 
significant conductive component for either ear.  The 
examiner concluded that since the veteran's hearing was 
normal at close to the time of his discharge from the Army, 
the claims file results indicate that the veteran's present 
hearing loss and tinnitus are not a result of damage to his 
hearing during his service.  

During an RO hearing in May 2005, the veteran testified that 
he was exposed to loud noise from helicopters and different 
types of weapons fire, including heavy artillery.  He 
testified that he was a finance officer and that his duties 
involved travel throughout Vietnam via helicopter and fixed 
wing aircraft to remote sites and firebases as a result of 
which he experienced loud noise.  He said he had first 
noticed his hearing loss prior to going to Vietnam, while on 
field ranges for weapons testing, but did not receive 
treatment for hearing loss or tinnitus.  He denied any post-
service noise exposure.  He also testified that he was 
exposed to Agent Orange and as a result developed a serious 
rash on the inner sides of both thighs.  He was treated with 
antibiotics and cream, and the skin rash had not occurred 
since then.  He specifically testified that he underwent an 
Agent Orange Registry examination which was negative for any 
present medical condition attributable to Agent Orange.  

III.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing loss and tinnitus

The veteran maintains that he developed hearing loss and 
tinnitus as a result of acoustic trauma during military 
service.  Because these claims involve similar issues and 
evidence, and as similar legal principles apply, the Board 
will address them in a common discussion.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

In the present case, the record fails to demonstrate that the 
veteran has a right ear hearing loss disability for which 
service connection can be awarded.  According to the evidence 
of record, right ear hearing loss was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  The measurements of the veteran's right ear 
hearing acuity do not satisfy any of the three alternate 
bases for establishing hearing loss disability under 38 
C.F.R. § 3.385.  The evidence of record has not shown that 
the pure tone threshold in any critical frequency is 40 
decibels or greater, that three or more frequencies are 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Thus, the evidence of record shows a 
hearing deficit in the right ear lower than that deemed to 
constitute a disability for VA purposes, notwithstanding that 
the veteran may have noticeable loss of hearing acuity.  
Therefore, under the law, there is nothing to service 
connect.

However, it is clear that the veteran currently has left ear 
hearing loss, as shown by the 2004 audiometric results.  The 
problem in this case is that the SMRs do not refer to any 
loss of hearing, tinnitus, or other indications of the onset 
of a disability, and the other available medical reports are 
dated many years after the veteran's service ended.  
Therefore, the question that must be answered in this case is 
whether the left ear hearing loss the veteran has now is the 
result of the noise trauma he underwent in the 1970s.  In 
that regard, the medical evidence of record has demonstrated 
no continuity of symptomatology since 1971 and the veteran 
has not brought forth any competent evidence that would 
establish a nexus between his current left ear symptoms 
and/or tinnitus and military service.  

In fact, the record contains no clinical reference to left 
ear hearing loss or tinnitus before 2004, more than 30 years 
after service discharge.  The audiologist who examined the 
veteran and reviewed the evidence of record diagnosed left 
ear hearing loss, and tinnitus and found that neither was the 
result of military noise exposure.  This opinion was based 
upon review of the veteran's claims folder, including the 
SMRs.  In rendering his opinion, the VA physician took into 
consideration the veteran's history of noise exposure during 
service as well as the lack of post-service noise exposure to 
support his conclusion.  

The Board also acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to noise trauma in 
service from helicopters and weapons fire, and that he 
believes this exposure caused his hearing loss and tinnitus.  
However, while he is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as 
medical etiology and causation of disability.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The SMRs do not refer to any 
hearing loss and/or tinnitus or other indications of the 
onset of a disability, and the remaining medical reports are 
dated many years after the veteran's active service ended.  
The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and the subsequent development of hearing loss and 
tinnitus.  Therefore, the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  

B.  Skin disorder

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  In addition, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, it is established that the veteran was 
presumptively exposed to herbicides during his Vietnam 
service.  Beyond those facts, however, there is no medical 
evidence of record that supports a claim for service 
connection for a skin condition.  He has not been diagnosed 
with a skin disorder that is statutorily recognized as 
presumed to result from herbicide exposure.  Therefore, 
presumptive service connection for the veteran's current skin 
disorder, even assuming exposure to Agent Orange, is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the primary impediment to a grant of service 
connection for a skin disorder is the absence of medical 
evidence of a diagnosis.  The Board notes that the 
overwhelming medical evidence of record indicates that the 
veteran does not currently have a skin disorder.  There is no 
post-service medical evidence showing a diagnosis of a skin 
disorder.  Accordingly, there is no disability to service 
connect.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992)

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder, claimed as secondary 
to exposure to Agent Orange, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


